Citation Nr: 0818800	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for a right knee disability. 

2.  Entitlement to an increased rating greater than 20 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1977 and from December 1990 to August 1991.   The veteran 
served in the Mississippi National Guard from September 1976 
to August 1991 including active duty for training in May 
1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings greater than 20 percent each for right and 
left knee disabilities. 

The veteran testified before the Board by videoconference 
from the RO in April 2008.   A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In the April 2008 Board hearing, the veteran stated that his 
knee symptoms, especially those of his right knee, have 
become more severe since the last compensation and pension 
examination in April 2007.  He stated that he had received VA 
outpatient examination and treatment every six months and 
that his medication had recently been changed.  The latest 
outpatient treatment records are dated in November 2007.  The 
veteran stated that he experienced "locking" of the knees 
at night and that he fell several times while negotiating 
stairs at home.  He further stated that he wore knee braces 
all day and was unable to climb ladders or lift more than 25 
to 30 pounds at work.  

In April 2006, a VA physician noted normal stability of both 
knees.  However, he also noted bilateral cartilage deficits, 
meniscus derangements, a large amount of crepitus, and a cyst 
of the right knee.  The physician described the veteran's 
knee arthritis as moderately severe.  In the most recent 
examination in April 2007, a VA physician noted no effusion 
in either knee joint.  However, the physician did not provide 
any clinical comments regarding subluxation, instability, or 
a pathology for the reported nighttime "locking" of the 
knees.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 
(2007).  Further, the physician described the knee arthritis 
as mild.  As the veteran is competent to report on the 
increased severity of observable symptoms, an additional 
examination and evaluation of these symptoms and a medical 
assessment of all factors considered in the potentially 
applicable diagnostic codes is necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (4) (2007). 

The veteran has requested that any additional examinations be 
scheduled in Memphis, Tennessee as it is significantly closer 
to his residence than locations in Mississippi.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA outpatient treatment 
records relevant to the veteran's knee 
disabilities and pain management since 
October 2007.  Associate any records 
obtained with the claims file. 

2.  Schedule the veteran for an 
examination of his right and left knees 
by an appropriately qualified VA 
physician.  Consider scheduling the 
examination in Memphis if feasible.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the veteran's bilateral knee 
disabilities including any clinical 
observations or pathology related to the 
veteran's reports of falls and locking of 
the knees.  The examiner should 
specifically state whether the veteran 
has lateral instability or subluxation in 
either joint.  The examiner should also 
indicate whether there is effusion into 
the joint.  

3.  Then, readjudicate the claims for 
increased ratings for right and left knee 
disabilities.  If either decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



